IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00021-CV

SHAWN DUNN,
                                                         Appellant
v.

CORYELL COUNTY JAIL,
                                                         Appellee



                          From the 52nd District Court
                             Coryell County, Texas
                             Trial Court No. 39750


                         MEMORANDUM OPINION


      Shawn Dunn appeals from the trial court’s order dismissing his cause of action

against the Coryell County Jail, the Sheriff of Coryell County, and the Jail

Administration. We affirm.

                                  Background Facts

      Dunn filed suit against the Coryell County Jail on his own behalf and on behalf

of other inmates. His petition alleged violations of the Sixth Amendment of the United

States Constitution in that the sheriff and jail administration denied inmates contact
with counsel, transferred inmates improperly, and illegally injected inmates with

vaccines. The Coryell County Attorney filed a motion to dismiss the claims, and the

trial court granted the motion and entered an order dismissing all claims.

                                         Argument

        Dunn argues on appeal that the trial court erred in finding the claims malicious

and frivolous and in dismissing the claims. Chapter 14 of the Texas Civil Practice and

Remedies Code is applicable to inmate litigation. Section § 14.003 provides in relevant

part:

              (a) A court may dismiss a claim, either before or after service of
        process, if the court finds that:

                (1) the allegation of poverty in the affidavit or unsworn declaration
        is false;
                (2) the claim is frivolous or malicious; or
                (3) the inmate filed an affidavit or unsworn declaration required by
        this chapter that the inmate knew was false.

              (b) In determining whether a claim is frivolous or malicious, the
        court may consider whether:

               (1) the claim's realistic chance of ultimate success is slight;
               (2) the claim has no arguable basis in law or in fact;
               (3) it is clear that the party cannot prove facts in support of the
        claim; or
               (4) the claim is substantially similar to a previous claim filed by the
        inmate because the claim arises from the same operative facts.

TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (West 2002).

        The motion to dismiss alleges that Dunn’s petition is frivolous and malicious

because the claims 1) do not have a reasonable chance of ultimate success, 2) do not




Dunn v. Coryell County Jail                                                              Page 2
have an arguable basis in law or in fact, and 3) do not allege a legal cause of action upon

which any relief can be granted.

       When the trial court's order dismissing an indigent inmate's claims does not state

the grounds on which the trial court granted the dismissal, the inmate must show on

appeal that each of the grounds alleged in the respective motion to dismiss is

insufficient to support the trial court's order. Summers v. State, 256 S.W.3D 752, 755

(Tex. App.—Beaumont 2008, no pet.). A trial court has broad discretion to dismiss an

indigent inmate's Chapter 14 lawsuit as frivolous or malicious, and we reverse its

decision only if the court abused its discretion. Id. A trial court abuses its discretion if it

acts without reference to the pertinent guiding rules or principles. Id.

       After reviewing the record, we find that the trial court did not abuse its

discretion in dismissing the claims. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003 (b)

(West 2002). We have considered all of Dunn’s complaints on appeal, and all are

overruled.

                                         Conclusion

       We affirm the trial court’s judgment.



                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 21, 2011
[CV06]

Dunn v. Coryell County Jail                                                              Page 3